Case 1:17-cv-06525-EK-RLM Document 77 Filed 07/14/21 Page 1 of 1 PageID #: 1549

                  G O D D A R D                    L A W           P L L C
                          39 Broadway, Suite 1540  New York, NY 10006
                                        Office. 646.504.8363
                                         Fax. 212.473.8705
                                     Megan@goddardlawnyc.com
                                     WWW.GODDARDLAWNYC.COM


                                                      July 14, 2021
 VIA ECF
 Honorable Roanne L. Mann
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                 Re:    Gerald v. D.C.V. Holdings, Inc. et al.
                        Case No. 17-cv-06525

 Dear Judge Mann:

        This firm represents Plaintiff in the above-referenced matter. We write, with the consent
 of Defendants’ counsel, in response to the Court’s order of July 13, 2021, setting deadlines for
 expert discovery. We respectfully request an extension of these dates due to extenuating
 circumstances of which we have informed Defendants' counsel.

          Plaintiff’s wife is currently hospitalized in North Carolina in the Intensive Care Unit in
 critical condition. She has been hospitalized for three weeks at the current time. Mr. Gerald has
 been at the hospital all day every day since the inception of the hospitalization. We only learned
 of this when we contacted Plaintiff several days ago regarding the summary judgment decision
 and to discuss expert matters with our client.

        Plaintiff respectfully requests that the Court adopt the parties' previously submitted
 proposed expert discovery schedule (ECF Doc. No. 76), given these circumstances, which is why
 the parties had proposed that Plaintiff would have until October 15, 2021, to complete expert
 discovery disclosure so that Plaintiff can participate in same and attend necessary meetings.

          We thank you for your time and consideration of this matter.

                                                      Respectfully submitted,

                                                      GODDARD LAW PLLC

                                                      By: /s/ Kelly A. Magnuson
                                                          Kelly A. Magnuson, Esq.

 cc: All Counsel of Record Via ECF


 59023794;1
